DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In accordance with Applicant's arguments presented March 5, 2020 in parent application 16/166,962 (with specific reference to Page 9), the prior art of Record including Brueck does not fairly teach, suggest, or render obvious the limitations of Claims 1, 11, and 20.
In particular, “Brueck provide at best that (i) during playback of live multimedia content, a media player could receive update messages, possibly including updated timelines, that indicate start time and duration of one or more advertisement breaks and (ii) the media player could select one or more advertisements to play in an advertisement break, perhaps querying a server and receiving a response that identifies advertisement(s) and a network address where the advertisement(s) can be retrieved. Those teachings of Brueck also do not disclose the features at issue.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426